Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 13, 2021. 
	
Election/Restrictions
Applicant has elected without traverse the following species, wherein: 
i) alternative gut barrier function enhancer molecule transgene encoded by the gene cassette is the aryl hydrocarbon receptor (AHR) agonist indole-3 acetate, as recited in Claims 1, and 12; 
ii) alternative promoters operably linked to the transgene is a FNR-responsive promoter, as recited in Claims 4-5; 
iii) alternative host bacterium is Escherichia, as recited in Claim 34; and 
vi) alternative disease, disorder or condition to be treated is inflammatory bowel disease, as recited in Claim 44. 

	In a telephone interview with Applicant’s representative, Oulu Wang at 617-646-1647 on July 1, 2020, to clarify the election of species, it was confirmed that: 
the (iv) alternative additional modification to the host bacterium is further comprising a gene or gene cassette for producing non-native (Claim 2) short-chain fatty acid (Claim 19), more specifically, butyrate, as recited in Claim 20; and
the (v) alternative additional transgene modification is an N-terminal secretion tag, as recited in Claim 26, more specifically a N-terminal secretion tag from PhoA, as recited in Claim 29. 

Amendments
           Applicant's amendments, filed January 13, 2021, are acknowledged. Applicant has cancelled Claims 3, 6-9, 13-17, and 21-22, amended Claims 1, 4, 10, 18, 19, 26-28, and 44, withdrawn Claims 23-24, and 42-43, and added new claims, Claim 46-52. 
Claims 1-2, 4-5, 10-12, 18-20, and 23-52 are pending.
Claims 18, 23-25, 28, 30-32, 36-37, 42-43, and 45-52 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-2, 4-5, 10-12, 19-20, 26-27, 29, 33-35, 38-41 and 44 are under consideration. 

Priority
This application is a 371 of PCT/US2016/050836 filed on September 8, 2016, which is a continuation in part of PCT/US2016/020530 filed on March 2, 2016 and is a continuation of application 14/998,376, filed on December 22, 2015, now abandoned. Applicant’s claim for the benefit of a prior-filed applications, to wit: 

62/291,468, filed on February 4, 2016; 
62/291,461, filed on February 4, 2016; 
62/256,048, filed on November 16, 2015;
62/256,044, filed on November 16, 2015; 
62/256,042, filed on November 16, 2015; 
62/248,825, filed on October 30, 2015; 
62/248,814, filed on October 30, 2015; and
62/248,805, filed on October 30, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
With respect to Claim 1, the disclosure of the prior-filed applications 62/248,805, 62/248,814, 62/248,825, 62/256,042, 62/256,044, and 62/256,048 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The specifications are silent for the terms “indole” and “aryl”, or “aryl hydrocarbon receptor (AHR)”. Rather, support for a bacterium comprising a gene encoding indole-3 acetate may be found in the specification [0113] of 14/998,376, filed on December 22, 2015. 
If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

With respect to Claim 1, the disclosure of the prior-filed applications 14/998,376, 62/291,461, 62/291,468, 62/291,470, and PCT/US2016/020530 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 1 has been amended to recite a gene or gene cassette encoding the recited AHR agonist operably linked to a promoter induced under low-oxygen or anaerobic conditions. While 62/291,468 discloses butyrate operably linked to oxygen-level-dependent promoter [08, 200], ’468 is silent to a gene or gene cassette encoding the recited aryl/AHR agonist(s) operably linked to a promoter induced under low-oxygen or anaerobic conditions. While 62/291,470 discloses butyrate operably linked to oxygen-level-dependent promoter [0215], ‘470 is silent to is silent to a gene or gene cassette encoding the recited aryl/AHR agonist(s) operably linked to a promoter induced under low-oxygen or anaerobic conditions. While PCT/US2016/020530 (syn. WO 16/141108) discloses butyrate 
Rather, support for the instant recitation of Claim 1 may be found in PCT/US2016/050836 (syn. WO 17/074566) filed on September 8, 2016 which discloses genetically engineered bacteria comprising gene/gene cassettes to produce ARH agonists, e.g. indole-3-acetate [046], whereby said gene/gene cassette is operably linked to an oxygen-inducible promoter, e.g. FNR promoter [051]. 
Accordingly, the effective priority date of Claims 1 and 40-41, and claims dependent therefrom, is granted as September 8, 2016. 
If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on January 13, 2021 that has been considered. 
The information disclosure statement filed January 13, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citations 9, 19-20, 25, 27, and 29-30 have been lined through for being defective for one or more of these requirements. See NPL citations 6 and 28, for example.
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Objections
The prior objection to Claims 4-5 is withdrawn in light of Applicant’s amendment to Claim 4 to recite the complete names prior to using the corresponding acronyms, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2. 	Claims 1-2, 4-5, 10-12, 19-20, 26-27, 29, and 33-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to "host cells" comprising the claimed gene or gene cassette encoding an aryl hydrocarbon receptor (AHR) agonist, without restriction as to where the cell(s) is/are located. The scope of invention as claimed embraces a human to whom said bacterial host cells have been administered, e.g. Claims 40-41, and the probiotic bacteria is administered to a host organism, “the host organism is a human” [0121]. Consequently, when read in light of the specification, the claimed bacterial cells would include bacterial cells in human patients that would be an integral and inseparable part of the human. Such cells that are part of a human are non-statutory subject matter and are not patentable subject matter under 35 U.S.C. 101 since they embrace the human that carries them. 
It would be remedial for the claims to be amended by insertion of "isolated" before “bacterium”. 
Appropriate correction is required. 

Response to Arguments
Applicant argues that amendment to the independent claims to recite a “non-native” gene and/or a “non-native” promoter renders the prior rejection moot. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The claimed bacterial cells would include bacterial cells in human patients that would be an integral and inseparable part of the human. Such cells that are part of a human are non-statutory subject matter and are not patentable subject matter under 35 U.S.C. 101 since they embrace the human that carries them. 
It would be remedial for the claims to be amended by insertion of "isolated" before “bacterium”. 

3. 	The prior rejection of Claim 1, 3, 10-12, 33-34, and 38-39 under 35 U.S.C. 101 is withdrawn in light of Applicant’s amendment to independent Claim 1 to recite the claimed bacterium is genetically modified to comprise a non-native gene/gene cassette operably linked to 
 
Claim Rejections - Improper Markush Grouping 
4. 	The prior rejection of Claim 18 on the basis that it contains an improper Markush grouping of alternatives is withdrawn in light of Applicant’s amendment to the claim to limit the Markush Group to interleuikins, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5. 	The prior rejection of Claim 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim to limit the Markush Group to interleuikins, which the Examiner finds persuasive. 

The prior rejection of Claim 19 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s amendment to the claim to recite dependency upon Claim 2, which the Examiner finds persuasive. 

7. 	The prior rejection of Claim 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claim to recite “selected from an inflammatory bowel disease and a diarrheal disease”, which the Examiner finds persuasive. 

8. 	The prior rejections of Claim(s) 26-27 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in light of Applicant’s amendment to Claim 26 to recite that the anti-inflammation and/or gut barrier enhancer molecule further comprises an N-terminal secretion tag, and amendments to Claims 26-27 to no longer recite the AHR agonist, renders the prior rejections moot, which the Examiner finds persuasive. 

9. 	Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites the formulation is for oral or rectal administration, which is an intended use limitation. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The phrase "for oral or rectal administration" is an intended use limitation, which does not contain any further structural limitations with respect to claimed pharmaceutical composition comprising the bacterium and the pharmaceutically acceptable carrier (see MPEP §2114).
The specification fails to disclose a first pharmaceutically acceptable carrier and/or formulation that is "for oral or rectal administration" as opposed to a second pharmaceutically acceptable carrier and/or formulation that is not "for oral or rectal administration".
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant argues that the specification discloses exemplary formulations for oral and rectal administration, e.g. [0564-567, 573]. 

As a first matter, [0564-567, 573] are silent to pharmaceutical formularies, and thus it is unclear which paragraphs Applicant is referring to for support of Claim 39. 
As a second matter, the instant claim does not recite, e.g. ‘in the form of tables, pills, liquids, syrups, and slurries’. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”).
As a third matter, [0972] discloses, for example, suspending the bacteria in a phosphate buffered saline carrier for oral administration to a subject. However, the ordinary artisan immediately recognizes that PBS has long-been used in the art for intravenous, intramuscular, intrathecal, intraperitoneal, etc… administration of pharmaceutical compositions.

10. 	Claim(s) 26-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
 anti-inflammation and/or gut barrier enhancer molecule further comprises further comprises an N-terminal secretion tag, more specifically, a secretion tag from PhoA. 
Claim 19 recites that the anti-inflammation and/or gut barrier enhancer molecule is a short-chain fatty acid. 
Claim 20, which depends upon Claim 19, recites that the anti-inflammation and/or gut barrier enhancer molecule is…butyrate, whose art-recognized chemical structure is illustrated below.



    PNG
    media_image1.png
    639
    1150
    media_image1.png
    Greyscale



Thus, the claims now require the butyrate (elected anti-inflammation/gut barrier enhancer molecule species) to comprise the N-terminal secretion tag, which renders the claims indefinite because the specification does not clearly redefine the term “N-terminal” as it pertains to chemical compounds. 
The phrase “N-terminal” is recognized in the art to refer to the amino (N) terminus of peptides, polypeptides, and proteins. 
Butyrate is a chemical compound and does not possess an ‘N-terminus’, as required by Claims 26-27 and 29, to which a secretion tag is to be appended. 
The Examiner respectfully suggests amending Claim 26 to be dependent upon Claim 18, for example, because each of the recited molecules are proteins. 
Appropriate correction and/or clarification is required.

11. 	Claim(s) 26-27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 26-27 and 29 recite wherein the anti-inflammation and/or gut barrier enhancer molecule further comprises further comprises an N-terminal secretion tag, more specifically, a secretion tag from PhoA. 
Claim 19 recites that the anti-inflammation and/or gut barrier enhancer molecule is a short-chain fatty acid. 
Claim 20, which depends upon Claim 19, recites that the anti-inflammation and/or gut barrier enhancer molecule is…butyrate. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
Butyrate is recognized in the art to be a chemical compound, as illustrated above, not a protein. Thus, the chemical compound does not have an N-terminus, as required by Claims 26-27 and 29, to which a secretion tag is to be appended. 
The prior art is silent regarding how to biologically attach or otherwise fuse butyrate to N-terminal secretion tags. Thus, the ordinary artisan would not know how to perform this chemical reaction, let alone know which gene would necessarily encode the enzyme that would necessarily and predictably chemically attach a peptide secretion tag, including, more specifically, a PhoA secretion tag, to the indole-3 acetate chemical structure. 
While the specification discloses the use of secretion tags such as from PhoA, e.g. [042], such is in the context of “therapeutic polypeptides” fused to said secretion tags. The specification 
The prior art fails to teach biosynthetic fusion (as is required by the instantly claimed genetically modified bacteria) of the chemical compound butyrate to a peptide secretion tag. Thus, the ordinary artisan would not know how to perform this chemical reaction, let alone know which gene would necessarily encode the enzyme that would necessarily and predictably chemically attach a peptide secretion tag, including, more specifically, a PhoA secretion tag, to the butyrate chemical structure. 
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of anti-inflammation and/or gut barrier enhancer molecule, including butyrate, further modified to comprise a secretion tag, more specifically, a PhoA secretion tag, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
The Examiner respectfully suggests amending Claim 26 to be dependent upon Claim 18, for example, because each of the recited molecules are proteins. 

12. 	Claims 26-27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 26-27 and 29 recite wherein the anti-inflammation and/or gut barrier enhancer molecule further comprises further comprises an N-terminal secretion tag, more specifically, a secretion tag from PhoA. 

Claim 20, which depends upon Claim 19, recites that the anti-inflammation and/or gut barrier enhancer molecule is…butyrate. 
Butyrate is recognized in the art to be a chemical compound, as illustrated above, not a protein. Thus, the chemical compound does not have an N-terminus, as required by Claims 26-27 and 29, to which a secretion tag is to be appended. 
The prior art is silent regarding how to biologically attach or otherwise fuse butyrate to N-terminal secretion tags. Thus, the ordinary artisan would not know how to perform this chemical reaction, let alone know which gene would necessarily encode the enzyme that would necessarily and predictably chemically attach a peptide secretion tag, including, more specifically, a PhoA secretion tag, to the indole-3 acetate chemical structure. 
While the specification discloses the use of secretion tags such as from PhoA, e.g. [042], such is in the context of “therapeutic polypeptides” fused to said secretion tags. The specification fails to disclose the use of N-terminal secretion tags fused to chemical compounds, more specifically butyrate, nor how to genetically modify the claimed bacteria such that the thus-produced butyrate will necessarily and predictably comprise a N-terminal secretion tag.
The prior art fails to teach biosynthetic fusion (as is required by the instantly claimed genetically modified bacteria) of the chemical compound butyrate to a peptide secretion tag. Thus, the ordinary artisan would not know how to perform this chemical reaction, let alone know which gene would necessarily encode the enzyme that would necessarily and predictably chemically attach a peptide secretion tag, including, more specifically, a PhoA secretion tag, to the butyrate chemical structure. 
The instant portion of the invention, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be workable". The court continues to say that "tossing out the mere germ of an idea does not constitute an enabling disclosure" and that "the specification, not knowledge in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement". (See Genentech Inc v. Novo NordiskA/S 42 USPQ2d 1001, at 1005). The claimed methods of transfer constitute such a "germ of an idea".
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed 
Thus, the quantity of necessary experimentation to make or use the invention as claimed, based upon what is known in the art and what has been disclosed in the specification, will create an undue burden for a person of ordinary skill in the art to identify and/or make for themselves an enzyme having the necessary and predictable functional property to covalently conjugate fatty acid chemical compounds, e.g., butyrate, to the artisan’s exogenous targeting polypeptide, including but not limited to, a secretion tag such as from PhoA.
In conclusion, the specification fails to provide any guidance as to how an artisan would have dealt with the art-recognized limitations of the claimed method commensurate with the claimed invention. 
The Examiner respectfully suggests amending Claim 26 to be dependent upon Claim 18, for example, because each of the recited molecules are proteins. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13. 	The prior rejection of Claim(s) 1, 3, 12, 33-34, and 38-39 under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al (Applied and Environmental Microbiology 61(8):3180-3184, 1995) is withdrawn in light of Applicant’s amendment to independent Claim 1 to recite the claimed bacterium is genetically modified to comprise a non-native gene/gene cassette operably linked to a non-native promoter, limitations which Jensen et al do not teach. 

14. 	The prior rejection of Claim(s) 1 and 11-12 under 35 U.S.C. 102(a)(1) as being anticipated by Kochar et al (Research in Microbiology 162: 426-435, 2011) is withdrawn in light of Applicant’s amendment to independent Claim 1 to recite the non-native gene/gene cassette is operably linked to a non-native promoter that is induced under low-oxygen or anaerobic conditions, limitations which Kochar et al do not teach. Kochar et al taught the use of the Plac promoter, which is induced by a metabolite, not by low-oxygen or anaerobic conditions.

15. 	The prior rejection of Claim(s) 1, 11-12, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romasi et al (J. Microbiol. Biotechnol. 23(12): 1726-1736, 2013; of record in IDS) is withdrawn in light of Applicant’s amendment to independent Claim 1 to recite the non-native gene/gene cassette is operably linked to a non-native promoter that is induced under low-oxygen or anaerobic conditions, limitations which Romasi et al do not teach. Romasi et al taught the use of the Plac promoter, which is induced by a metabolite, or a constitutive promoter, neither of which are induced by low-oxygen or anaerobic conditions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16. 	The prior rejection of Claim(s) 10-11 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jensen et al (Applied and Environmental  Tsavkelova et al (Applied Biochem. and Microbiol. 42(2): 117-126, 2006) is withdrawn for reasons discussed above per Jensen et al. 

17. 	The prior rejection of Claims 1, 11-12, 33-34, 38-41, and 44 under AIA  35 U.S.C. 103 as being unpatentable over Romasi et al (J. Microbiol. Biotechnol. 23(12): 1726-1736, 2013; of record in IDS) in view of Ikegami et al (U.S. 2013/0302844) is withdrawn for reasons discussed above per Romasi et al.

18. 	The prior rejection of Claims 2, 10-11, 18-20, 33-34, 38-41, and 44 under AIA  35 U.S.C. 103 as being unpatentable over Romasi et al (J. Microbiol. Biotechnol. 23(12): 1726-1736, 2013; of record in IDS) in view of Ikegami et al (U.S. 2013/0302844), as applied to Claims 1, 11-12, 33-34, 38-41, and 44 above, and in further view of Berry et al (U.S. 2016/0143961, filed December 14, 2015; priority to November 25, 2014) and Chatila et al (U.S. 2018/0117099; priority to November 3, 2015) is withdrawn for reasons discussed above per 

19. 	Claims 1 and 11-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kochar et al (Research in Microbiology 162: 426-435, 2011; of record) in view of Defez et al (American Phytopathological Society 29(6):484-495, 2016; available online May 3, 2016), Peralta et al (Applied Environmental Microbiol. 70(6): 3272-3281, 2004), and Mendoza et al (Int’l Soc. For Molecular Plant-Microbe Interactions 11(2): 83-90, 1998).
Determining the scope and contents of the prior art.
With respect to Claims 1 and 12, Kochar et al is considered relevant prior art for having taught for having taught a genetically modified bacterium, Pseudomonas, comprising a heterologous gene/gene cassette for the production of an aryl hydrocarbon receptor (AHR) agonist, to wit, indole-3 acetate (syn. indole-3-acetic acid, IAA), to wit, the heterologous genes include ipdC and ppdC (pg 431, col. 2), components of the IPyA pathway to produce IAA, whereby the ipdC/ppdC gene/gene cassette is operably linked to the Plac promoter (pg 429, col. 1, 2.6.2, expression of the ipdC/ppdC gene), whereby those of ordinary skill in the art recognize the Plac promoter is an inducible promoter.


	Peralta et al is considered relevant prior art for having taught a bacterium genetically modified to comprise a non-native gene/gene cassette operably linked to a non-native promoter that is induced under low-oxygen conditions, to wit, the nifHc promoter (Abstract). Peralta et al use the heterologous gene expression cassette to improve nitrogen fixation in rhizobial bacteria. 
Mendoza et al is considered relevant prior art for having taught that expression of the nitrogen fixation-regulated genes were previously recognized to be oxygen-sensitive (pg 84, col. 1), and evidencing that expression of a non-native gene operably linked to a non-native nifHc promoter (as per Peralta et al) is induced in low-oxygen conditions (Table 1, pAM340 plasmid).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in anatomy and physiology, molecular biology, genetics, metabolism, and biochemistry. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397  Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first inducible promoter, as taught by Kochar et al, with a second inducible promoter, e.g. a promoter induced or responsive to low-oxygen or anaerobic conditions, as taught by Peralta et al, in a genetically modified bacterium with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting 
With respect to Claim 11, Kochar et al taught wherein the at least one gene/gene cassette is located on a plasmid in the bacterium (Table 1). 
Peralta et al taught wherein the at least one gene/gene cassette is located on a plasmid in the bacterium (Figure 1). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

20. 	Claims 11-12 and 33-35 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kochar et al (Research in Microbiology 162: 426-435, 2011; of record) in view of Defez et al (American Phytopathological Society 29(6):484-495, 2016; available online May 3, 2016), Peralta et al (Applied Environmental Microbiol. 70(6): 3272-3281, 2004), and Mendoza et al (Int’l Soc. For Molecular Plant-Microbe Interactions 11(2): 83-90, 1998), as applied to Claims 1 
Determining the scope and contents of the prior art.
While Kochar et al and Peralta et al taught the use of Eschericia coli to clone the non-native gene/gene cassette, neither taught the final target bacterium of interest genetically modified to express the AhR agonist to be Eschericia coli. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 33-35, Romasi et al is considered relevant prior art for having taught a genetically modified bacterium, Escherichia coli, comprising a heterologous gene/gene cassette for the production of an aryl hydrocarbon receptor (AHR) agonist, to wit, indole-3 acetate (syn. indole-3-acetic acid, IAA) (Title), wherein the at least one gene/gene cassette is operably linked to a non-native inducible promoter (Title), (pg 1730, col. 2, “IPTG-induced”).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.

With respect to Claim 11, Kochar et al taught wherein the at least one gene/gene cassette is located on a plasmid in the bacterium (Table 1). 
Peralta et al taught wherein the at least one gene/gene cassette is located on a plasmid in the bacterium (Figure 1). 
Romasi et al taught wherein the at least one gene/gene cassette is located on a plasmid in the bacterium (Table 1). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable prima facie obvious. 

Response to Arguments
Applicant argues that nothing in Romasi teaches or suggests eliminating the Ptac or Psod promoter from the Romasi constructs, which upon promoter induction, resulted in a 1.9-fold or 2.5-fold increase in IAA production. A skilled artisan reading Romasi would have had no motivation to eliminate the Ptac or Psod promoter capable of producing about 2-fold greater IAA than control. Furthermore, even if a skilled artisan were to replace the Ptac or Psod promoter, there is nothing in Romasi that would have guided the skilled artisan to particularly select the promoters induced under low-oxygen or anaerobic conditions as recited in the claims as opposed to other inducible promoters known in the art.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
As a first matter, Peralta et al taught the use of a non-native promoter that is induced by low-oxygen to be operably linked to the artisan’s transgene of interest. Per the teachings of Defez et al, those of ordinary skill in the art previously recognized the scientific concept that gene/gene cassette(s) for the production of an aryl hydrocarbon receptor (AHR) agonist such as indole-3-acetic acid (syn. indole-3 acetate) are naturally produced by bacteria under low-oxygen or anaerobic conditions. The use of a non-native promoter that is induced under low-oxygen or anaerobic conditions to be operably linked to a non-native (syn. heterologous) gene/gene cassette for the production of an aryl hydrocarbon receptor (AHR) agonist would be recognized to merely recapitulate the natural low-oxygen condition in which aryl hydrocarbon receptor (AHR) agonist production is induced.
As a second matter, while Kochar et al and Peralta et al taught the use of Eschericia coli to clone the non-native gene/gene cassette, neither taught the final target bacterium of interest genetically modified to express the AhR agonist to be Eschericia coli. Romasi et al taught the 
As a third matter, Applicant is respectfully reminded that the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141. Eschericia coli has long-been recognized and routinely used for standard molecular biology cloning. 

21. 	Claims 1, 4-5, 10-12, 33-35, 38-41, and 44 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mani et al (U.S. 2015/0258151; published September 17, 2015, filed June 3, 2015) in view of Romasi et al (J. Microbiol. Biotechnol. 23(12): 1726-1736, 2013; of record in IDS), Daniel et al (Trends in Biotechnol. 29(10):499-508, 2011; of record), and King (U.S. 2004/0229338; of record).
Determining the scope and contents of the prior art.
	With respect to Claims 1 and 12, Mani et al is considered relevant prior art for having disclosed bacteria that produce an aryl hydrocarbon receptor agonist, e.g. indoleacetic acid (syn. indole-3-acetate (Abstract, [0029]). Mani et al disclosed the bacteria that produce an aryl hydrocarbon receptor agonist is a probiotic bacterium [0008], e.g. Escherichia coli [0031] is used in methods to treat an autoimmune disorder and/or gut inflammation, e.g. inflammatory bowel disease [0006, 8, 30].

	While Mani et al disclosed the bacteria may be genetically modified to increase expression of said aryl hydrocarbon receptor agonist [0031], Mani et al do not disclose the bacteria to be genetically modified with a non-native gene/gene cassette encoding for producing of said aryl hydrocarbon receptor agonist, nor whereby said non-native gene/gene cassette is operably linked to an inducible promoter.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 1, Romasi et al is considered relevant prior art for having taught a genetically modified bacterium, Escherichia coli, comprising a heterologous gene/gene cassette for the 

Neither Mani et al nor Romasi et al teach/disclose wherein said non-native gene/gene cassette is operably linked to a promoter induced by low oxygen. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim 1, Daniel et al is considered relevant prior art for having taught genetically modified probiotic bacteria, whereby the artisan’s gene of interest is operably linked to an inducible promoter to produce the highest amount of the recombinant protein under selected conditions, preferably in the target compartment of the gastrointestinal tract (pg 503, col. 2), whereby the colon is recognized to be a low oxygen environment (Figure 1).
King is considered relevant prior art for having disclosed genetically modified bacteria, e.g. Escherichia [0069], for the treatment of cancer, e.g. cancer of the gastrointestinal tract and colon (e.g. Figure 11, [0071, 141]), whereby said bacterium comprises the artisan’s gene(s) of interest operably linked to hypoxic regulation, e.g. a PepT promoter [0060], which is a FNR-related anaerobic promoter [0275]. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first host bacterium genetically modified to produce an aryl hydrocarbon receptor agonist, e.g. indoleacetic acid (syn. indole-3-acetate), as disclosed by Mani et al, with a second host bacterium genetically modified to produce an aryl hydrocarbon receptor agonist, e.g. indoleacetic acid (syn. indole-3-acetate), as taught by Romasi et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first host bacterium genetically modified to produce an aryl hydrocarbon receptor agonist, e.g. indoleacetic acid (syn. indole-3-acetate), with a second host bacterium genetically modified to produce an aryl hydrocarbon receptor agonist, e.g. indoleacetic acid (syn. indole-3-acetate), because while Mani et al disclosed the concept of genetically modifying the bacterium, Mani et al did not disclose a reduction to practice. Romasi et al demonstrated a successful reduction to practice of genetically modifying the bacterium with a heterologous gene/gene cassette for the production of an aryl hydrocarbon receptor (AHR) agonist, to wit, indole-3 acetate (syn. indole-3-acetic acid, IAA), wherein the heterologous gene/gene cassette is operably linked to a non-native inducible promoter. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first inducible promoter, as taught by Romasi et al, with a second inducible promoter, e.g. a promoter induced or responsive to low-oxygen or anaerobic conditions, as taught by Daniel et al and/or King et al, in a genetically modified bacterium with a reasonable expectation of success because the simple substitution of 
With respect to Claims 4-5, King disclosed the artisan’s gene(s) of interest operably linked to hypoxic regulation, e.g. a PepT promoter [0060], which is a FNR-related anaerobic promoter [0275]. 
	With respect to Claim 10, King et al disclosed wherein the artisan’s therapeutic transgene of interest is located on a chromosome in the bacterium [0098, 256-257]. 
With respect to Claim 11, Romasi et al taught wherein the at least one gene/gene cassette is located on a plasmid in the bacterium (Table 1). 
	With respect to Claims 33-35, Mani et al disclosed the bacteria that produce an aryl hydrocarbon receptor agonist is a probiotic bacterium [0008], e.g. Escherichia coli [0031].
Romasi et al taught the bacteria is Escherichia (Title).
Daniel et al taught the bacteria is probiotic (Box 1; pg 502, col. 2), e.g. Bifidobacterium (pg 506, col. 1).

	With respect to Claims 40-41, and 44, Mani et al disclosed the bacterium is used in methods to treat an autoimmune disorder and/or gut inflammation, e.g. inflammatory bowel disease [0006, 8, 30].
	Daniel et al taught the bacterium is used in methods to treat intestinal inflammation (Table 1), including inflammatory bowel disease (pg 501, col. 1).
King disclosed genetically modified bacteria, e.g. Escherichia [0069], for the treatment of cancer, e.g. cancer of the gastrointestinal tract and colon (e.g. Figure 11, [0071, 141]).
	With respect to Claims 38-39, Mani et al disclosed the bacterium is formulated in a pharmaceutically acceptable composition, including for oral administration ([0034], “[T]he invention also provides a probiotic oral supplement”; [0032]).
	King et al disclosed the bacterium is formulated in a pharmaceutically acceptable composition, including for oral administration [0296, 300].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that nothing in Romasi teaches or suggests eliminating the Ptac or Psod promoter from the Romasi constructs, which upon promoter induction, resulted in a 1.9-fold or 2.5-fold increase in IAA production. A skilled artisan reading Romasi would have had no motivation to eliminate the Ptac or Psod promoter capable of producing about 2-fold greater IAA than control. Furthermore, even if a skilled artisan were to replace the Ptac or Psod promoter, there is nothing in Romasi that would have guided the skilled artisan to particularly select the promoters induced under low-oxygen or anaerobic conditions as recited in the claims as opposed to other inducible promoters known in the art.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 

Applicant argues that neither Daniel, nor King do not teach or suggest the combination of a gene or gene cassette encoding the recited AHR agonist operably linked to a promoter induced under low-oxygen or anaerobic conditions.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Mani et al disclosed genetically modified probiotic bacteria to produce AHR agonists, and Romasi et al successfully demonstrated a reduction to practice of genetically modifying E. coli with a gene or gene cassette encoding the recited AHR agonist operably linked to an inducible promoter. Daniel et al and King et al speak to the previously known scientific and technical concepts of operably linking the artisan’s transgenes of interest to a promoter that is induced in a low-oxygen environment. 

22. 	Claims 2, 10-11, 19-20, 33-35, 38-41, and 44 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Mani et al (U.S. 2015/0258151; published September 17, 2015, filed June 3, 2015) in view of Romasi et al (J. Microbiol. Biotechnol. 23(12): 1726-1736, 2013; of record in IDS), Daniel et al (Trends in Biotechnol. 29(10):499-508, 2011; of record), and King (U.S. 2004/0229338; of record), as applied to Claims 1, 4-5, 10-12, 33-35, 38-41, and 44 above, and in further view of Berry et al (U.S. 2016/0143961, filed December 14, 2015; priority to 
Determining the scope and contents of the prior art.
	Neither Mani et al, Romasi et al, Daniel et al, nor King teach/disclose wherein the bacterium is further modified to comprise a gene/gene cassette for producing butyrate. 
However, prior to the effective filing date of the instant invention, and with respect to Claims 2 and 19-20, Berry et al is considered relevant prior art for having disclosed probiotic compositions comprising a bacterium comprising at least one gene/gene cassette for producing a short-chain fatty acid, more specifically butyrate, whereby expressing short chain fatty acids, such as butyrate [0010], are known in the art to be useful for treating inflammation and/or reducing intestinal permeability, e.g. inflammatory bowel disease [0172], in a patient [0011, 31].
Berry et al disclosed the probiotic bacteria are used to prevent colonic inflammation [0215], as such probiotic bacteria are recognized to naturally be colon bacteria ([0212], butyrate-producing colon bacteria; [0297], commensal colonic microbiota; [0298]), whereby the inflammatory bowel disease includes inflammation in the colon [0677].
Chatila et al is considered relevant prior art for having disclosed a method of treating a disease or condition associated with autoimmune or gut inflammation [0310, 365] in a patient in need thereof, the method comprising the step of administering to said patient a pharmaceutical composition comprising a pharmaceutically acceptable carrier and probiotic bacteria, whereby the composition comprises the combination of viable, culturable, anaerobic gut bacterial strains that produce butyrate, and viable, culturable, anaerobic gut bacterial strains that produce aryl hydrocarbon receptor agonists ([0007], claims 16 and 18). Chatila et al disclosed the probiotic bacteria are used to prevent autoimmune or colonic inflammation [0310], as such probiotic bacteria are recognized to naturally be colon bacteria [0311].

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to combine two compositions known to function in the treatment of inflammation to form a third composition useful for the same purpose, treatment of inflammation. See MPEP 2144.06, which states: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) Furthermore, Chatila et al disclosed that the pharmaceutical composition to treat an autoimmune or gut inflammation disorder may comprise the combination of probiotic bacteria that produce butyrate and aryl hydrocarbon receptor agonists ([0007], claims 16 and 18). 
With respect to Claims 4-5, King disclosed the artisan’s gene(s) of interest operably linked to hypoxic regulation, e.g. a PepT promoter [0060], which is a FNR-related anaerobic promoter [0275]. 
	With respect to Claims 10-11, King et al disclosed wherein the artisan’s therapeutic transgene of interest is located on a chromosome in the bacterium [0098, 256-257]. 
Romasi et al taught wherein the at least one gene/gene cassette is located on a plasmid in the bacterium (Table 1). 

Chatila et al disclosed the heterologous genes may be present on the bacterial chromosome or a plasmid [0254].
	With respect to Claims 33-35, Mani et al disclosed the bacteria that produce an aryl hydrocarbon receptor agonist is a probiotic bacterium [0008], e.g. Escherichia coli [0031].
Romasi et al taught the bacteria is Escherichia (Title).
Daniel et al taught the bacteria is probiotic (Box 1; pg 502, col. 2), e.g. Bifidobacterium (pg 506, col. 1).
King disclosed wherein the bacterium is Eschericia [0069].
Berry et al disclosed wherein the bacterium is a probiotic bacterium, more specifically, Bacteriodes, Bifidobacterium, Clostridium, Escherichia, Lactobacillus, or Lactococcus [0051, 212].
Chatila et al disclosed wherein the bacterium is a probiotic bacterium, more specifically, Bacteriodes or Clostridium, [0017].
	With respect to Claims 40-41, and 44, Mani et al disclosed the bacterium is used in methods to treat an autoimmune disorder and/or gut inflammation, e.g. inflammatory bowel disease [0006, 8, 30].
	Daniel et al taught the bacterium is used in methods to treat intestinal inflammation (Table 1), including inflammatory bowel disease (pg 501, col. 1).
King disclosed genetically modified bacteria, e.g. Escherichia [0069], for the treatment of cancer, e.g. cancer of the gastrointestinal tract and colon (e.g. Figure 11, [0071, 141]).
Berry et al disclosed a method of treating a disease or condition associated with gut inflammation and/or compromised gut barrier function in a patient in need thereof, the method comprising the step of administering to said patient a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a bacterium [0172, 377-378, 382, 386], wherein the disease or condition is an inflammatory bowel disease [0172].
Chatila et al disclosed a method of treating a disease or condition associated with gut inflammation or autoimmune condition in a patient in need thereof, the method comprising the step of administering to said patient a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a bacterium [0310, 365].
With respect to Claims 38-39, Mani et al disclosed the bacterium is formulated in a pharmaceutically acceptable composition, including for oral administration ([0034], “[T]he invention also provides a probiotic oral supplement”; [0032]).
	King et al disclosed the bacterium is formulated in a pharmaceutically acceptable composition, including for oral administration [0296, 300].
Berry et al disclosed wherein the bacterium is formulated with a pharmaceutically acceptable carrier, e.g. for oral or rectal administration [0377-378].
Chatila et al disclosed wherein the bacterium is formulated with a pharmaceutically acceptable carrier [0349], e.g. for oral or rectal administration [0351-352].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
	 Applicant argues that neither Berry and Chatila do not teach or suggest the combination of a gene or gene cassette encoding the recited AHR agonist operably linked to a promoter induced under low-oxygen or anaerobic conditions.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Daniel et al and King et al speak to the previously known scientific and technical concepts of operably linking the artisan’s transgenes of interest to a promoter that is induced in a low-oxygen environment. 

Conclusion
23. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633